Case 6:21-cv-06082-RTD Document 2-1 Filed 05/10/21 Page 1 of 16 PagelD #: 6

FILED
BRIAN $, DANIEL

APR 20 2021

CIRCUIT CLERK
CLARK COUNTY, ARKANSAS

In the Circuit Court of Clark County, Arkansas

Jennifer Hawthorne, on behalf of herself
and others similarly situated Plaintiff

Vv. | Case No. |O@v-3|~4¢7

Omnipoint Management Solutions LLC; and
DNF Associates, LLC Defendants
Class Action Complaint

1.  Omnipoint Management Solutions, LLC, attempted to collect debts
purchased by DNF Associates, LLC, from Plaintiff and putative class members by
sending debt collection atte through the United States mail to Arkansas consumers.
Omnipoint Management Solutions, LLC, however, is not a licensed collection agency in
the state of Arkansas and lacked the legal authority to collect debts in Arkansas while
it was attempting to collect debts for DNF Associates, LLC. Defendants Omnhipoint
Management Solutions, LLC, and DNF Associates, LLC, are each “debt collectors” as
defined by the Arkansas Fair Debt Collection Practices Act (AFDCPA), Ark. Code Ann. §
17-24-501, et seq., and the Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. §
1692, et seq. Omnipoint Management Solutions, LLC, is an agent for DNF Associates,
LLC, which means DNF Associates, LLC is vicariously liable for Omnipoint Management

Solutions, LLC’s violations of the AFDCPA and the FDCPA.

Jurisdiction and Venue
2. Jurisdiction of this Court arises under AR Const. Amend. 80, § 6; Ark. Code

Ann. § 16-23-201(a); and Ark. Code Ann. § 17-24-501, et seq.

 
Case 6:21-cv-06082-RTD Document 2-1 Filed 05/10/21 Page 2 of 16 PagelD #: 7

3. This action arises out of Defendants’ violations of the Arkansas Fair Debt
Collection Practices Act (AFDCPA), Ark. Code Ann. § 17-24-501, et seq., and the Fair
Debt Collection Practices Act (FDC)A), 15 U.S.C. § 1692, et seq., in their illegal efforts
to collect a consumer debt from Jennifer Hawthorne and class members.

4. Venue is proper in Clark County, Arkansas, under Ark. Code Ann. § 16-60-
101(a)(1) and (3)(A), because a subsiantial part of the events or omissions giving rise
to the cause of action occurred in Clark County, Arkansas, and Jennifer Hawthorne
resided in Clark County, Arkansas, at the time of the events or omissions giving rise to
the cause of action.

5. Defendants have transacted business within Arkansas by attempting to
collect a debt from Hawthorne using the United States mail while she was located
within and a resident of Arkansas.

6. Defendant DNF Associates, LLC, is registered to do business in Arkansas,

and is therefore su bject to jurisdiction in Arkansas.

Plaintiff Jennifer Hawthorne
¢. Jennifer Hawthorne is a citizen of Arkansas, residing in Clark County,
Arkansas, and is a “consumer” as that term is defined by Ark. Code Ann. § 17-24-
502(2) and 15 U.S.C. § 1692a(3).1
Defendants

8. The term “debt collector” has two prongs:

 

1 Reygadas v. DNF Associates, LLC, 982 F.3d 1119 (8th Cir. 2020) (“...[W]e conclude the district court
did not err in ruling as a matter of law that DNF is a ‘debt collector’ under § 1692a(6).”).

 
Case 6:21-cv-06082-RTD Document 2-1 Filed 05/10/21 Page 3 of 16 PagelD #: 8

(a) any person who uses any instrumentality of interstate commerce or
the mails in any business the principal purpose of which is the
collection of any debts; or

(b) any person who regularly collects or attem pts to collect, directly or

indirectly, debts owed or asserted to be owed or due another.2

Defendant Omnipoint Management Solutions LLC
9. Defendant Omnipoint Management Solutions, LLC (Omnipoint Mgmt.
Solutions) is a foreign limited liability company, organized under New York law, with an
address of 1902 Ridge Road, Suite 148, West Seneca, New York 14224,
10. Omnipoint Mgmt. Solutions’ registered agent is Universal Registered

Agents, Inc. 274 Shufelt Road, Nassau, New York 12123.

Omnipoint Mgmt. Solutions is a debt collector
11. Omnipoint Mgmt. Solutions is a “debt collector” within the meaning of 15
U.S.C. § 1692a(6) and Ark. Code Ann. § 17- 24-502(5\(A .
12. Omnipoint Mgmt. Solutions uses instrumentalities of interstate commerce
of the mails in its business the principal purpose of which is the collection of debts.
13. Omnipoint Mgmt. Solutions regularly collects or attempts to collect, directly
or indirectly, debts owed or asserted to be owed or due another, including DNF

Associates, LLC.

 

215 U.S.C. § 1692a(6).

 
Case 6:21-cv-06082-RTD Document 2-1 Filed 05/10/21 Page 4 of 16 PagelD #: 9

14. Omnipoint Mgmt. Solutions attempted to collect debts from Hawthorne and

other Arkansas consumers through collection letters.3

Defendant DNF Associates LLC
15. DNF Associates LLC (DNF Assocs.), is a foreign limited liability company
with an address of 2351 North Forest Road, Suite 110, Getzville, New York 14068.
16. DNF Assocs.’s registered agent is Cogency Global, Inc., 1214 Twin Lakes

Drive, Little Rock, AR 72205.

DNF Assocs. is a debt collector

17. DNF Assocs. is a “debt collector” within the meaning of 15 Us. §
1692a(6) and Ark. Code Ann. § 17-24-502(5)(A).

18. DNF Assocs. uses instrumentalities of interstate commerce of the mails in
its business the principal purpose of which is the collection of debts.

19. DNF ASSOCS. putbhases defaulted accounts of consumer debt and then
afer to collect these debts via idlephone & calls, collection fees, and suing.

20. DNF Assocs. does not originate loans or extend credit to consumers.

21. DNF Assocs. purchases defaulted consumer debts for pennies on the
dollar, so that it can derive large profits from collecting on the consumer debt it
purchases.

22. After purchasing defaulted consumer debts, DNF Assocs. contracts with
other debt collectors across the country, including (Omnipoint Mgmt. Solutions) to

collect the consumer debts.

 

3 See attached Exhibit 1.

 
Case 6:21-cv-06082-RTD Document 2-1 Filed 05/10/21 Page 5 of 16 PagelD #: 10

23. DNF Assocs. supplies these hired debt collectors with information about
the debts and personal information about the consumers who allegedly owe the debt
to aid in the collection of the debt.

24. The debt collectors then contact the consumers in DNF Assocs.’ name and
at DNF Assocs.’ direction.

25. DNF Assocs. further participates in the debt collection process by setting
parameters of the terms and amounts of payments made by the consumers towards
the debt.

26. If DNF Assocs. is not satisfied with one debt collector's efforts in the
collecting the debt, it hires another debt collector to collect on the debt from
consumers.

27. Any debt collector who collects payments on the consumer debt, then
sends a portion of that payment to DNF Assocs. through electronic funds transfers or

_ the U.S. Mail.

28. If i debt collector carrie collect on the debt from a consumer, DNF Assocs.
hires lawyers and law firms, who are also debt collectors to collect on the debt by suing
the consumer, obtaining a judgment, and executing on the judgment by wage or
account garnishments.

29. Since September 7, 2016, DNF Assocs. has filed at least 57 debt collection
lawsuits in Arkansas.

30. Upon information and belief, 100%of DNF Assocs.’ business is devoted to
debt collection.

31. Upon information and belief, 100% of DNF Assocs.’ resources are devoted

to debt collection.

 
Case 6:21-cv-06082-RTD Document 2-1 Filed 05/10/21 Page 6 of 16 PagelD #: 11

32. Upon information and belief, 100% of DNF Assocs.’ revenue is derived from
debt collection.

33. Upon information and belief, 100% of DNF Assocs.’ expenses are related to
debt collection.

34. On April 19, 2016, DNF Assocs. applied for a collection agency license with
the Arkansas State Board of Collection Agencies.

35. The Arkansas State Board of Collection Agencies granted DNF Assocs.’
application.

36. DNF Assocs. is a licensed “collection agency” with the Arkansas State
Board of Collection Agencies.

37. The term “collection agency” has three prongs:

(a) any person, partnership, corporation, association, limited liability
corporation, or firm, which engages in the collection of delinquent
account, bills, or other forms of indebtedness owed or due to be
owed or due to another; oi |

(6) any person, partnership, corporation, association, limited liability
corporation, or firm which solicits claims for collection; or

(c) any person, partnership, corporation, association, limited liability
corporation, or firm that purchases and attempts to collect delinquent
accounts or bills.4

38. DNF Assocs.’ license with the Arkansas State Board of Collection Agencies

means it meets at least one of the three prongs of the term “collection agency.”

 

* Ark. Code Ann. § 17-24-501.

 
Case 6:21-cv-06082-RTD Document 2-1 Filed 05/10/21 Page 7 of 16 PagelD #: 12

Factual Allegations Concerning Hawthorne

39. Within one-year immediately preceding filing this pleading, Defendants
attempted to collect from Hawthorne a financial obligation primarily for personal,
family, or household purposes, which is therefore a “debt” as that term in defined by
Ark. Code Ann. § 17-24-502(4) and 15 U.S.C. § 1692a(5), namely a defaulted Bank of
Missouri credit card account.

40. Hawthorne applied for and received a The Bank of Missouri credit account.

41. The Bank of Missouri is an FDIC insured bank that operates under federal
banking law.

42. The Bank of Missouri offers credit fina ncing for credit accounts.

43. Hawthorne applied for and received a credit account from The Bank of
Missouri for a Matrix credit card.

44. Hawthorne used her The Bank of Missouri credit account to make
purchases for personal, Ta or household purposes:

45. Hawthorne densa on her The Bank of Missouri account.

46. DNF Assocs. purchased portfolios of defaulted The Bank of Missouri
accounts that included Hawthorne’s defaulted credit account.

47. DNF Assocs. retained Om nipoint Mgmt. Solutions to collect Hawthorne’s
account.

48. Ominpoint Mgmt. Solutions’ pattern and practice in collecting defaulted
The Bank of Missouri accounts purchased by DNF Assocs. was to send collection
letters to Arkansas citizens even though Omnipoint Mgmt. Solutions did not have a
collection agency license issued by the Arkansas State Board of Collection Agencies

and did not have any legal authority to collect debts from Arkansas citizens.

 
Case 6:21-cv-06082-RTD Document 2-1 Filed 05/10/21 Page 8 of 16 PagelD #: 13

49. On or about May 15, 2020, Omnipoint Mgmt. Solutions mailed Hawthorne
the collection letter attached as Exhibit 1.
50. Hawthorne received the collection letter at her home in Clark County,

Arkansas soon thereafter.

Factual Allegations Concerning Defendants’ Practices in General

51. Defendants regularly attempt to collect debts that are incurred for
personal, family or household products, from individuals who are Arkansas citizens,
who reside in Arkansas and who have defaulted on consumer debts.

52. Defendants collect these debts through litigation, even though Omnipoint
Mgmt. Solutions was not licensed by the Arkansas State Board of Collection Agencies.

53. DNF Assocs. knew when it hired Omnipoint Mgmt. Solutions to collect The
Bank of America credit accounts from Hawthorne and other Arkansas citizens that
Omnipoint Mgmt. Solutions was required to obtain a collection agency license from the
State Board of Collection Agencies prior to collecting the debts.

54. Omnipoint Mgmt. Solution’s failure to obtain a collection agency license
renders its purchase of and attempts to collect delinquent accounts by filing lawsuits
against Arkansas consumers unlawful:

Unless licensed by the State Board of Collection Agencies under this
subchapter it is unlawful to:

(1) Engage in the collection of delinquent accounts, bills, or
other forms of indebtedness;

(2) Use a fictitious name or any name other than their own in
the collection of their own accounts receivable;

(3) Solicit claims for collection: or

 
Case 6:21-cv-06082-RTD Document 2-1 Filed 05/10/21 Page 9 of 16 PagelD #: 14

(4) Purchase and attempt to collect delinquent accounts or
bills.5

55. DNF Assocs. is a licensed collection agency.

56. DNF Assocs. knew, that at the time it retained Omnipoint Mgmt. Solutions
to collect debts from Arkansas citizens that Omnipoint Mgmt. Solutions was required
to have a collection agency licensed from the State Board of Collection Agencies.

57. Atthe time of the acts and omissions complained of herein, Omnipoint
Mgmt. Solutions and DNF Assocs. were principal and agent, participating in a joint
enterprise, or partners. Therefore, any violations of the AFDCPA and the FDCPA by
Omnipoint Mgmt. Solutions is charged to DNF Assocs. with respect to the claims

Hawthorne.

Class Action Allegations

58. Hawthorne brings this claim on behalf of a class.

59. Hawthorne's proposed class (the Class) is defined under Ark. R. Civ. P.
23(a) and (b) as all individuals in Arkansas to whom Groner Mgmt. Solutions s senta
letter:

(a) which identified DNF Assocs. as the Current Cred itor;

(6) which identified The Bank of Missouri / Matrix as the Original Creditor;

(c) which sought to collect a debt; and

(d) which was sent on or after one year prior to the filing of this civil action.

60. Upon information and belief, the Class is so numerous that joinder of all

members is not practicable.

 

5 See Ark. Code Ann. § 17-24-301.

 
Case 6:21-cv-06082-RTD Document 2-1 Filed 05/10/21 Page 10 of 16 PagelD #: 15

61. The class has been affected by the same conduct. The common questions
of law and fact that predominate over any questions of affecting only individual
members of the class. These questions include:
(a) whether Defendants are debt collectors as defined by the AFDCPA, Ark.
Code Ann. § 17-24-502(2), and the FDCPA, 15 U.S.C. § 1692a(6);

(b) whether Defendants’ conduct violates the AFDCPA, Ark. Code Ann. § 1724
506(a), and the FDCPA, 15 U.S.C. § 16926:

(c) whether Defendants’ conduct violates the AFDCPA, Ark. Code Ann. § 17-24-
506(b)(5), and the FDCPA, 15 U.S.C. § 1692e(5);

(d) whether Defendants’ conduct violates the AFDCPA, Ark. Code Ann. § 17-24-
506(b)(10), the FDCPA, 15 U.S.C. § 1692e(10);

(e) whether Defendants’ conduct violates the AFDPCA, Ark. Code Ann. § 17-24-
507, and the FDCPA, 15 U.S.C. § 1692f:

(f) whether SIGE conduct violates the AFDCPA, Ark. Code Ann. § 17-24-

| 507(b)(1), and the FDCPA, 15 U.S.C. 5 1692f(1);

62. Hawthorne's claims are typical of the claims of the class members as all
are based on the same factual and legal claims. Hawthorne’s claims and the class
members were uniformly subjected to the same conduct.

63. Hawthorne will fairly and adequately represent the class members’
interests and has retained counsel who are qualified to pursue this litigation.
Hawthorne’s attorneys are experienced in prosecuting claims for consumers under the
AFDCPA and the FDCPA and handling AFDCP and FDCPA class actions.

64. Hawthorne is committed to vigorously pursuing her claims.

10

 
Case 6:21-cv-06082-RTD Document 2-1 Filed 05/10/21 Page 11 of 16 PagelD #: 16

65. Aclass action is superior for the fair and efficient adjudication of the class
member's claims as the Arkansas Legislature and the U.S. Congress specifically
envisioned class actions as the principal means of enforcing the AFDCPA and the
FDCPA.® The class members are generally unsophisticated consumers, whose rights
will not be vindicated in the absence of a class action. Prosecution of separate actions
by Class members would also create the risk of inconsistent or varying adjudications
resulting in the establishment of inconsistent or varying standards and would not be in
the best interest of judicial economy.

66. Aclass action regarding the issues in this case with respect to the class

does not create any problems of manageability

Summary

67. Defendants’ debt collection litigation against Hawthorne and class
members without Omnipoint Mgmt. Solutions obtaining a collection agency license
‘materially mislead them as to their rights under the AFDCPA and the FDCPA, and which
affected and frustrated Hawthorne’s and the class members’ ability to intelligently
respond to Defendants’ collection efforts.

68. All ofthe communications as alleged herein by Defendants constitute false
and deceptive communications made in violation of numerous and multiple provisions
of the AFDCPA and the FDCPA including but not limited to all of the provisions cited

herein, amongst others.

 

® Ark. Code Ann. § 17-24-512 and 15 U.S.C, § 1692k.

14

 
Case 6:21-cv-06082-RTD Document 2-1 Filed 05/10/21 Page 12 of 16 PagelD #: 17

Causes of Action

Count I — Violations of the AFDCPA, brought by Hawthorne individually and on behalf

69.

of the Class

Hawthorne incorporates by reference all of the above paragraphs of this

Complaint, as though fully stated herein.

70. Defendants engaged in unfair and false acts and practices, in violations of

the AFDCPA, Ark. Code Ann. §§ 17-24-506(a), 17-24-506(b)(5), 17-24-506(b)(10), 17-

24-507(a), and 17-24-507(b)(1).

¢1. The foregoing acts and omissions of Defendants and their agents

constitute a violation of the AFDCPA, Ark. Code Ann. §8§ 17-24-506(a), 17-24-

906(b)(5), 17-24-506(b)(10), 17-24-507(a), and 17-24-507(b)(1). with respect to

Hawthorne and the class members.

F2.

(a)

73.

Section 17-24-506 provides:

A debt collector may not use any false, deceptive, or misleading
representation or means in connection with the collection of any
debt. . . .

Without limiting the general application of the foregoing, the following
conduct is a violation of this section...

(5) The threat to take any action that cannot legally be taken or that
is not intended to be taken...[or]

(10) The use of any false representation or deceptive means to
collect or attempt to collect any debt or to obtain information
concerning a consumer...

Section 17-24-507 provides:
A debt collector may not use unfair or unconscionable means to
collect or attempt to collect a debt. Without limiting the general

application of the foregoing, the following conduct is a violation of this
section:

12

 
Case 6:21-cv-06082-RTD Document 2-1 Filed 05/10/21 Page 13 of 16 PagelD #: 18

(1) The collection of any amount (including any interest, fee,
charge, or expense incidental to the principal obligation) unless
such amount is expressly authorized by the agreement creating
the debt or permitted by law.

74, A debt collector's failure to obtain or register with a states’ licensing
agency, coupled with deceptive conduct or misrepresentations of legal authority to
collect debt in a state, violate the AFDCPA,7

75. Asa result of Defendants’ violations of the AFDCPA, Hawthonre,
individually, is entitled to Statutory damages in an amount up to $1,000.00 under Ark.
Code Ann. § 17-24-512(a)(2)(A).

76. Asa result of Defendants’ violations of the AFDCPA, the class members are
entitled to statutory damages in an amount not to exceed the lesser of $500,000 or 1
per centum (1%) of the net worth of Defendants under Ark. Code Ann. § 17-24-
512(a)(2)(B)(ii).

77. Asaresult of Defendants’ violations of the AFDCPA, the class members are

entitled to actual damages under Ark. Code Ann. § 17-24-512(a){1), including any

payments made to Defendants after receiving the debt collection letters.

 

7 See e.g. Collins v. Erin Capital Mgmt., L.L.C., 991 F. Supp. 2d (S.D. Fla. 2013) (debt collector's conduct
violated the FDCPA where it failed to register with the state as a debt collector, misrepresented its legal
authority to seek garnishment, but nevertheless pursued garnishments); see also Lopez v. Law Offices
of Faloni & Assoc., 2016 WL 4820629 (D.N.J., Sept. 14, 2016) (debt collector's representation ina
collection complaint that it had the right to collect a debt when, in fact, it lacked the license required to
initially purchase the debt, violated, at a minimum 15 U.S.C. § 1692e(10)); Scott v. J. Anthony Cambece
Law Office, P.C., G00 F. Supp. 2d 479 (E.D.N.Y, 2009) (complaint stated FDCPA claim against defendant
law firm for collecting debt without debt collection license as required by applicable New York City
municipal code, since code does not contain per se exemption for attorneys); Gray v. Unifund CCR
Partners, 2007 WL 4260017 (D. Haw. Dec. 4, 2007) (unlicensed collection agency violated § 1692e(5)
because it threatened to take action that it could not legally take); Midland Funding, L.L.C. v. Juba,
2017 WL 716331 (Mass. App. Div. Feb. 15, 2017) (rejecting “passive debt buyer” argument: failure to
obtain a Mass. debt collection license violated FDCPA).

413

 
Case 6:21-cv-06082-RTD Document 2-1 Filed 05/10/21 Page 14 of 16 PagelD #: 19

78. Asa result of Defendants’ violations of the FDCPA, Hawthorne, and the
class members are entitled to an award of attorney's fees and costs under 15 U.S.C. §
1692k(a)(3), from Defendants.

Count II - Violations of the FDCPA, brought by Hawthorne individually and on behalf of
the Class

79. Hawthorne incorporates by reference all of the above paragraphs of this |
Complaint, as though fully stated herein.

80. Defendants engaged in unfair and false acts and practices, in violations of
the FDCPA, 15 U.S.C. §§ 1692e, 1692e(2), 1692e(5), 1692e(10), 1692f, and
1692f(1).

81. The foregoing acts and omissions of Defendants and their agents
constitute a violation of the FDCPA, 15 U.S.C. § 1692e, 1692e(2), 1692e(5),
1692e(10), 1692f, and 1692f(4), with respect to Hawthorne and the class members.

82. Section 1692e provides: |

A debt collector may not use any false, deceptive, or misleading

representation or means in connection with the collection of any debt.

Without limiting the general application of the foregoing, the following

conduct is a violation of this section...

(2) The false representation of—

(A) the character, amount, or legal status of any debt...[or]

(6) The threat to take any action that cannot legally be taken or that
is not intended to be taken...[or]

(10) The use of any false representation or deceptive means to
collect or attempt to collect any debt or to obtain information
concerning a consumer...

83. Section 1692f provides:

14
Case 6:21-cv-06082-RTD Document 2-1 Filed 05/10/21 Page 15 of 16 PagelD #: 20

A debt collector may not use unfair or unconscionable means to collect or
attempt to collect any debt. Without limiting the general application of the
foregoing, the following conduct is a violation of this section:

(2) The collection of any amount (including any interest, fee,
charge, or expense incidental to the principal obligation) unless
such amount is expressly authorized by the agreement creating
the debt or permitted by law.

84. Adebt collector’s failure to obtain or register with a states’ licensing
agency, coupled with deceptive conduct or misrepresentations of legal authority to
collect debt in a state, violate the FDCPA.8

85. Asa result of Defendants’ violations of the FDCPA, Hawthorne, individually,
is entitled to statutory damages in an amount up to $1,000.00 under 15 U.S.C. §
1692k(a)(2)(A).

86. Asa result of Defendants’ violations of the FDCPA, the class members are
entitled to statutory damages in an amount not to exceed the lesser of $500,000 or 1
per centum (1%) of the net worth of Defendants under 15 U.S.C. § 1692k.

87. Asa result of Defendants’ violations of the FDCPA, the class members.are

entitled to actual damages under 15 U.S.C. § 1692k(a)(2)(A), including any payments

made to Defendants after receiving the debt collection letters.

 

8 See e.g. Collins v. Erin Capital Mgmt. L.L.C., 994 F. Supp. 2d (S.D. Fla. 2013) (debt collector’s conduct
violated the FDCPA where it failed to register with the state as a debt collector, misrepresented its legal
authority to seek garnishment, but nevertheless pursued garnishments); see also Lopez v. Law Offices
of Faloni & Assoc., 2016 WL 4820629 (D.N.J., Sept. 14, 201.6) (debt collector's representation ina
collection complaint that it had the right to collect a debt when, in fact, it lacked the license required to
initially purchase the debt, violated, at a minimum 15 U.S.C. § 1692e(10)); Scott v. J. Anthony Cambece
Law Office, P.C., 600 F. Supp. 2d 479 (E.D.N.¥. 2009) (complaint stated FDCPA claim against defendant
law firm for collecting debt without debt collection license as required by applicable New York City
municipal code, since code does not contain per se exemption for attorneys); Gray v. Unifund CCR
Partners, 2007 WL 4260017 (D. Haw. Dec. 4, 2007) (unlicensed collection agency violated § 1692e(5)
because it threatened to take action that it could not legally take); Midland Funding, L.L.C. v. Juba,
2017 WL 7163314 (Mass. App. Div. Feb. 15, 2017) (rejecting “passive debt buyer” argument; failure to
obtain a Mass. debt collection license violated FDCPA).

15

 
Case 6:21-cv-06082-RTD Document 2-1 Filed 05/10/21 Page 16 of 16 PagelD #: 21

88. Asa result of Defendants’ violations of the FDCPA, Hawthorne, and the
class members are entitled to an award of aitorney’s fees and costs under 15 U.S.C. §

1692k(a)(3), from Defendants.

Jury Demand

89. Hawthorne demands a trial by jury.

Prayer for Relief
90. Plaintiff Jennifer Hawthorne prays that judgment be entered against
Defendants for statutory damages, actual damages, costs of litigation and attorney's

fees, and for other such relief as may be proper and just.

FB PWR.

By:
Corey D~MeGahas___7
Ark. Bar No. 2003047
COREY D. MCGAHA PLLC
5507 Ranch Drive
Suite 104-D
Little Rock, AR 72223
Phone: (501) 205-4026
Fax: (501) 367-8208
cmcgaha@mcgahalaw.com

Todd M. Turner

Ark. Bar No. 92266
Dan O. Turner

Ark. Bar No. 97179
TURNER AND TURNER, PA
501 Crittenden Street
P.O. Box 480
Arkadelphia, AR 71923
Phone: (870) 246-9844
Fax: (888) 866-9897
todd@tandt.net
dan@tandi.net

16

 
